                                                                                       FILED
                                                                                    IN CLERK'S OFRCE
                                                                               US DISTRICT COURT E.D.N.Y.
   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK                                                            U 20t9       ★
                                                              X

                                                                                BROOKLYN OFFICE
   NICOLAS FELIX,

                                       Plaintiff,

                                                                  MEMORANDUM AND ORDER
                         - against -
                                                                  I8-CV-4442(AMD)(SJB)

   CHASE BANK,

                                       Defendant.
                                                              X

ANN M.DONNELLY,District Judge.

        On August 3, 2018, the pro se plaintiff brought this action alleging that the defendant incorrectly

reported a debt ofthe plaintiffs employer as the plaintiffs personal debt, which had a negative effect on

the plaintiffs credit. On October 18, 2018, the defendant moved to dismiss the complaint, claiming that

the complaint fails to identify or state a claim to relief. For the reasons set forth below, the defendant's

motion to dismiss is granted. However, the plaintiff is granted leave to file an amended complaint.

                                                    BACKGROUND'

        The plaintiff is a pastor at the Miracle Center International Church in Brooklyn, New York.

(ECF No. 1 at 7.) Since 2014, the Church had a checking account, savings account, and credit card with

the defendant. Chase Bank. {Id.) The plaintiff also had personal accounts with the defendant. {Id.)

        The Church had been struggling financially and was unable to pay its credit card debt; the

plaintiff did not owe the debt. {Id.) In May of 2018, Chase Bank closed both the Church's accounts and

the plaintiffs personal accounts. {Id.) The plaintiff alleges that Chase Bank closed his personal account




' All factual references are allegations from the plaintiffs complaint, and are accepted as true for purposes ofthis
motion. See Ashcroft v. Iqbal, 556 U.S. 662, 678(2009).
                                                          1
"without any reason" and "report[ed] the church credit card on [the plaintiffs] personal credit report."

{Id.)

        In July of2018,the plaintiff received a notice from "Experian credit report" saying that he had a

negative credit report. {Id.) His credit score dropped from 790 to 623. {Id.)

        The plaintiff filed this action on August 3, 2018, demanding one million dollars from the

defendant "for destroying [his] life and credit report and negative account that is not [his] personal credit

on [his] credit report and refusing to take it out." {Id. at 8.)

                                                DISCUSSION


  1.    Legal Standard

        A complaint must plead sufficient facts to "state a claim to relief that is plausible on its

face." Bell Atl. Corp. v. Twombly,550 U.S. 544,570(2007). At the pleadings stage ofthe proceeding,

the court must assume the truth of"all well-pleaded, nonconclusory factual allegations" in the

complaint. Kiobel v. Royal Dutch Petroleum Co.., 621 F.3d 111, 123(2d Cir. 2010){ciXmg Ashcroft v.

Iqbal, 556 U.S.662(2009)).

        Under Rule 8 ofthe Federal Rules of Civil Procedure, a pleading must provide "a short, plain

statement ofthe claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). Rule 8

simply requires the plaintiffto "disclose sufficient information to permit the defendant to have a fair

understanding of what the plaintiff is complaining about and to know whether there is a legal basis for

recovery." Kittay v. Kornstein, 230 F.3d 531,541 (2d Cir. 2000)(internal quotation marks and citation

omitted). A court may dismiss a complaint that "is so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well disguised." Salahuddin v. Cuomo,861 F.2d 40,42

(2d Cir. 1988).
        While pro se pleadings are to be construed liberally,"the basic requirements of Rule 8 apply to

self-represented and counseled plaintiffs alike." Harnage v. Lightner, No. 18-CV-1599,2019 WL

637975, at *2(2d Cir. Feb. 15, 2019)(summary order)(quoting Wynder v. McMahon,360 F.3d 73, 79

n.ll (2d Cir. 2004)).

 II.    Application

       The complaint does not satisfy Rule 8 ofthe Federal Rules of Civil Procedure. The plaintiff cites

no law in the complaint, and does not set forth any legal theory under which the plaintiff is entitled to

relief. See Iqbal, 556 U.S. at 678(Rule 8 "demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation."); Twombly v. Bell, 425 F.3d 99,106(2d Cir. 2005)("fair notice" is "'that which

will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and

identify the nature ofthe case so that it may be assigned the proper form oftrial.'")(quoting Simmons v.

Abruzzo,49 F.3d 83, 86(2d Cir. 1995)); see also Ricciuti v. N.Y.C. TransitAuth., 941 F.2d 119,123(2d

Cir. 1991). The plaintiff merely alleges that Chase Bank closed his personal account "without any

reason" and "report[ed] the church credit card on [his] personal credit report." This is insufficient to

state a claim to relief that is plausible on its face. See Twombly,550 U.S. 544 at 570.

                                              CONCLUSION


       For the foregoing reasons, the defendant's motion to dismiss the complaint is granted. The

plaintiff is granted leave to file an amended complaint within 30 days from the date ofthis Order. If the

plaintiff does not file an amended complaint within the time allowed, this case will be closed. The

plaintiff is encouraged to contact the City Bar Justice Center Federal Pro Se Legal Assistance Project at

(212)382-4729 for limited legal assistance.
so ORDERED.




                             s/Ann M. Donnelly
                            Tttei^norable Ann M. Donne^
                            United States District Judge


Dated: Brooklyn, New York
       May 3, 2019
